1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER LIPSEY, JR.                          )   Case No.: 1:17-cv-01706-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER REGARDING PLAINTIFF’S REQUEST
13          v.                                        )   FOR SPEEDY RESOLUTION

14                                                    )   [ECF No. 42]
     D. DAVEY, et al.,
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          Plaintiff Christopher Lipsey, Jr. is appearing pro se and in form pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On April 8, 2019, Plaintiff filed a motion entitled “Request Speedy Resolution.” Plaintiff

20   states that he “Is willing to waive his Bane Act claim and any objections if the Court and defendants

21   are willing to schedule a settlement conference on the retaliation claim against defendant A.

22   Randolph.” (ECF No. 42 at 1.)

23          Plaintiff is advised that no party is required to settle a case and this court does not set

24   mandatory settlement conferences when only one party requests it. However, if both parties believe a

25   settlement conference will be beneficial, a settlement conference will be arranged. Since is it clear

26   that Plaintiff is interested in scheduling a settlement conference, the Court will order Defendant to
27   advise if a conference should be scheduled.

28   ///

                                                          1
1             Accordingly, within twenty-one (21) days from the date of service of this order, Defendant

2    shall notify the Court whether he believes, in good faith, that settlement in this case is a possibility and

3    whether he is interested in having a settlement conference scheduled by the Court.

4
5    IT IS SO ORDERED.

6    Dated:     April 10, 2019
7                                                        UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
